FILED
                             NOT FOR PUBLICATION                            APR 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WASHINGTON SITANGGANG,                           No. 11-71575

               Petitioner,                       Agency No. A089-689-185

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Washington Sitanggang, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006), and

we deny the petition for review.

      Substantial evidence supports the BIA’s finding that the harassment,

vandalism, and one incident of physical harm that Sitanggang experienced did not

rise to the level of persecution. See Halim v. Holder, 590 F.3d 971, 975-76 (9th

Cir. 2009); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (harassment,

threats, and one beating unconnected with any particular threat did not compel

finding of past persecution). Further, substantial evidence supports the BIA’s

finding that, even under a disfavored group analysis, Sitanggang did not show

sufficient individualized risk to establish a well-founded fear of future persecution.

See Halim, 590 F.3d at 977-79; cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.

2004). Accordingly, Sitanggang’s asylum claim fails.

      Because Sitanggang did not meet the lower burden of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Substantial evidence supports the agency’s denial of CAT relief because

Sitanggang failed to establish it is more likely than not he will be tortured if he




                                           2                                     11-71575
returns to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




                                        3                                  11-71575